       Case 3:09-cr-00123-MEM Document 235 Filed 04/30/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :

  v.                                  :    CRIMINAL NO. 3:CR-09-123

DWAYNE ABRAMSON,                      :        (JUDGE MANNION)

         Defendant                    :



                                  ORDER

       For the reasons set forth in the Memorandum of this date, IT IS


HEREBY ORDERED THAT:

        1. Abramson’s Motion to Review Detention Order, (Doc.

           231), seeking the court to reconsider its February 14,

           2020    detention    decision    under    18    U.S.C.

           §3142(f)(2)(B), and to release him pending his

           revocation hearing is DENIED.

        2. Abramson’s motion, to the extent that it seeks

           temporary release from detainment pursuant to 18

           U.S.C. §3142(i) based on alleged compelling reasons

           related to the COVID-19 pandemic, is DENIED.
         Case 3:09-cr-00123-MEM Document 235 Filed 04/30/20 Page 2 of 2




          3. Abramson’s detention pending his supervised release

              revocation hearing will continue.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: April 30, 2020
09-123-01-ORDER




                                       -2-
